Citation Nr: 1709769	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO.  11-16 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection claim for left ankle disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Harper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 through July 1992 in the United States Army. 

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, in the Commonwealth of Puerto Rico, which was issued in the following month.

Initially, as reflected in the June 2011 Form 9 substantive appeal to the Board, the Veteran requested a hearing at the San Juan RO.  The hearing was set for January 13, 2012, but the Veteran requested that hearing date be rescheduled by letter dated January 2012.  The hearing was rescheduled to March 21, 2012.  Proper notice of the hearing was provided to the Veteran; however, the Veteran did not report to the hearing and did not request a postponement.  As such, the hearing request is deemed withdrawn.  See 39 C.F.R. 38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. § 20.704(d) (2016).  The Veteran's representative filed an Informal Hearing Presentation (IHP) on the Veteran's behalf in March 2012 and in October 2014.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.  

The issue of the claim for service connection for residuals of a left ankle sprain is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

Remand is necessary as the Veteran's claims file appears to be incomplete.  

The Veteran attributes his current left ankle disability to his military service.  During active service, the Veteran stepped in a hole in the floor and twisted his left ankle while completing inventory pursuant to his military duties in September 1991.  The Veteran's left ankle was x-rayed and no fracture or dislocation was seen.  The Veteran was diagnosed with a grade one left ankle sprain (inversion injury) by a podiatrist and treated with a soft cast and reduced physical profile for several weeks.  

While still in active service, the Veteran complained of pain in the left ankle with activity in February 1992.  The left ankle was x-rayed again, and the x-rays showed chronic lateral ankle instability and osteochondral injury.  No further complaints regarding the left ankle are found in the Veteran's service treatment records.  The Veteran was honorably discharged from service in June 1992.  The Veteran's medical examination on discharge and the Veteran's report of medical history at discharge are silent as to complaints related to his left ankle.  

There appears to be a gap in the treatment records from the Veteran's discharge from active service in June 1992 until December 2002.  The record is unclear whether these records have not yet been sought by VA, if no treatment records exist for this time period, or if the treatment records are unavailable.  In February 2003, the Veteran sought treatment at VA medical facility with symptoms of pain, swelling, and increased temperature in the left ankle.  The Veteran was diagnosed with gout.  In October 2003, the Veteran tripped over a wastebasket at work and fell, fracturing the left ankle.  The ankle fracture was treated in November 2003 with an open reduction internal fixation surgery. 

The Veteran contends in the January 2010 VA examination that the Veteran has experienced pain in the left ankle since the left ankle sprain in 1991.  The VA examiner also reports the Veteran was receiving social security disability compensation, but there are no records from the Social Security Administration associated with the claims file. Upon remand, VA must attempt to obtain SSA records as such records may contain information relevant to the Veteran's claim.

After a review of the record, the Board finds that additional development is needed before proceeding with appellate review on the issue of service connection for residuals of a left ankle sprain.

Accordingly, the case is REMANDED for the following action:

*Please be mindful that there are multiple versions of the Veteran's name in the claims file and as reflected in the header of this remand.  

1.  Obtain from the SSA any records associated with any disability benefits, including the medical records relied upon concerning that claim.  Efforts to obtain the requested records should be ended only if it is concluded that the records sought do not exist or that further efforts to obtain those records would be futile.  If they cannot be located or no such records exist, the Veteran should be notified in writing.  All actions to obtain the requested records should be documented fully in the claims files.

2.  Ask the Veteran to complete a Request for Information Needed to Reconstruct Medical Data (NA Form 13055) or a Questionnaire About Military Service (NA Form 13075) and advise him of alternative documents that he may submit or request assistance in procuring.  If the Veteran responds, undertake all appropriate action in this regard.

3.  With appropriate authorization, obtain and associate with the claims file all pertinent treatment records not yet obtained, including VA treatment records and any records from any other medical providers for left ankle disability complaints or treatment.  

4.  Take appropriate actions to obtain any outstanding private treatment records and VA treatment records for the time period of July 1992 through December 2002, if any records exist and the records are available.  

If it is concluded that the records sought do not exist or the records are unavailable and that further efforts to obtain these records would be futile, render a formal finding in this regard, and follow the procedures prescribed in 38 C.F.R. § 3.159 (e) with respect to notifying the Veteran of the unavailability of evidence sought in conjunction with an appeal.

5.  If any newly obtained medical records are associated with the claims file, obtain a new VA left ankle etiology opinion.


After review of the record, an examiner is asked to:

Provide an opinion as to whether the Veteran's current left ankle disability had its onset during service, to include the September 1991 left ankle sprain and the February 1992 chronic instability finding, or is otherwise related to it.  

In doing so, the VA medical examiner should address the following questions: 

a.  Address whether the Veteran had a left ankle disability that began in service (September 1991 left ankle sprain) and continued in service (see February 1992 pain and chronic instability finding) and continued after service until the post-service 2003 left ankle fracture.

b.  Did the chronic instability cause the ankle fracture in 2003, or is it otherwise related? 

c.  Does the February 1992 in-service complaint of left ankle pain and the finding of chronic instability suggest a continuing or a recurring left ankle disability for the remainder of service and suggestive of continuing left ankle disability after service?
	
d.  If the in-service complaints and/or findings are suggestive of continued left ankle disability after service and prior to 2003, please identify what disability was likely present, including whether any residual disability would be present from the 1991 ankle sprain.

e.  To the extent possible, exclude (differentiate) the post-service 2003 left ankle fracture and s/p ORIF and clearly identified residuals when rendering the opinion as to whether the Veteran has any left ankle disability that is residual to service.

6.  After the above is completed, the RO should readjudcate the issue on appeal.  If any determination is adverse to the Veteran, furnish the Veteran and his representative a supplemental statement of the case (SSOC) and return this appeal to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
S.B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




